  Case 16-03644      Doc 59   Filed 09/17/20 Entered 09/17/20 12:34:58             Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     16-03644
JUAN G MORALES                             )
 LETICIA MORALES                           )               Chapter: 13
                                           )
                                                           Honorable Donald R. Cassling
                                           )
                                           )
              Debtor(s)                    )

    ORDER DISMISSING FOR FAILURE TO TURNOVER TAX RETURN TO TRUSTEE

       This matter coming from the court on Trustee's Motion to Dismiss, due notice having been
given and the court having heard the facts presented;

IT IS THEREFORE ORDERED that this case is dismissed on the Trustee's motion for material default
by the debtor with respect to a term of a confirmed plan, pursuant to § 1307 (c) (6).




                                                        Enter:


                                                                 Honorable Donald R. Cassling
Dated: September 17, 2020                                        United States Bankruptcy Judge

 Prepared by:
 Tom Vaughn
 Chapter 13 Trustee
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
